Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/3/2021 has been entered.

Election/Restrictions
Amended claim 1 is allowable. The restriction requirement between KA2 protein an method of use , as set forth in the Office action mailed on 7/10/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 7/10/2020 is partially withdrawn.  Claims 3 and 71-72, directed to KA2 polypeptide species and a method of modulating electrical activity in a cell is no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. However, claims 13, 16-17 and 19, directed to different soma targeting 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

 Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The applicant’s argument that the Ren et al., 2003 reference does not teach the instantly claimed KA2 sequence was found persuasive. While Ren does teach C-terminus peptide of KA2 as soma targeting polypeptide, the Ren reference and the prior art fail to teach only the N-terminus peptide sequences as set forth in SEQ ID NOs: 1, 3, 10, 12 and 14 of the instant claims. The prior art, nor Ren, teach or suggest only using the N-terminus portion of the KA2 protein as soma targeting polypeptide in fusion protein with an opsin polypeptide. Therefore, the instant claims limited to these SEQ ID NOs: 1, 3, 10, 12 and 14 are no anticipated or obvious over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with MaryDilys Anderson on 12/15/2021

The application has been amended as follows: 
1.	A composition comprising a fusion protein comprising a soma-targeting polypeptide fused to an opsin polypeptide, wherein the soma-targeting polypeptide comprises a KA2 polypeptide, wherein the KA2 polypeptide amino acid sequence consists of SEQ ID NO: 1, 3, 10, 12, 14 or an amino acid sequence with at least 90% sequence identity to SEQ ID NO: 1, 3, 10, 12, or 14, respectively. 

3.	The composition of claim 1, wherein the opsin polypeptide is a channelrhodopsin polypeptide.

8.	The composition of claim 1, wherein the soma-targeting sequence of the KA2 polypeptide has the amino acid sequence of SEQ ID NO: 3, 10, 12 or 14.

Cancel claims 13, 16-17 and 19.

21.	A cell comprising the composition of claim 1. 

24.	The composition of claim 1, further comprising a pharmaceutically acceptable carrier. 

25.	The composition of claim 1, wherein the fusion protein further comprises a detectable label.

71.	A method of modulating electrical activity in a cell, the method comprising:
	a) expressing in a host cell a fusion protein comprising a soma-targeting polypeptide and an opsin polypeptide, wherein the soma-targeting polypeptide comprises a KA2 polypeptide, wherein the KA2 polypeptide amino acid sequence consists of SEQ ID NO: 1, 3, 10, 12, 14 or an amino acid sequence with at least 90% sequence identity to the amino acid sequence of SEQ ID NO: 1, 3, 10, 12, or 14, respectively, and 
	b) contacting the expressed opsin polypeptide with a light under suitable conditions to activate the opsin polypeptide and modulate an electrical activity in the host cell.

72.	The method of claim 71, wherein the host cell is a vertebrate cell.

107.	The method of claim 71, wherein the host cell is a mammalian cell.




           Conclusion

Claims 1, 3, 8, 21, 24, 25, 71, 72 and new claim 107 are allowed.

Advisory Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURORA M. FONTAINHAS whose telephone number is 571-272-2952.  The examiner can normally be reached on Monday - Friday (8AM - 4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649